                Case 3:18-cv-05147-JCC Document 47 Filed 08/26/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        JIMMY GOMEZ, SR.,                                CASE NO. C18-5147-JCC
10                            Plaintiff,                   MINUTE ORDER
11             v.

12        AMTRACK TRAIN COMPANY,

13                            Defendant.
14

15            The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17            This matter comes before the Court on the parties’ stipulation and proposed order of
18   dismissal with prejudice (Dkt. No. 46). In December 2020, the Court approved the proposed
19   settlement of this matter and ordered the parties to submit dismissal paperwork upon completion
20   of the settlement. (Dkt. No. 40.) The parties have filed a stipulation of dismissal under Federal
21   Rule of Civil Procedure 41(a)(1)(A)(ii). (Dkt. No. 46.) Pursuant to the parties’ stipulation, the
22   Court ORDERS that all claims in this action are dismissed with prejudice with each party
23   bearing that party’s own costs, expenses, and fees.
24   //
25   //
26   //


     MINUTE ORDER
     C18-5147-JCC
     PAGE - 1
            Case 3:18-cv-05147-JCC Document 47 Filed 08/26/21 Page 2 of 2




 1        DATED this 26th day of August 2021.
                                                Ravi Subramanian
 2                                              Clerk of Court
 3
                                                s/Sandra Rawski
 4                                              Deputy Clerk

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-5147-JCC
     PAGE - 2
